                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-08409-SK                                             Date   October 30, 2019
 Title           Sheila Green v. Michael and Associates, PC



 Present: The Honorable           Steve Kim, United States Magistrate Judge
                    Connie Chung                                             n/a
                    Deputy Clerk                                     Court Smart / Recorder
             Attorneys Present for Plaintiff:                   Attorneys Present for Defendant:
                      None present                                        None present

 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL
                           FOR LACK OF PROSECUTION

        Plaintiff is ORDERED to show cause why this case should not be dismissed for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss
for lack of prosecution on its own motion).

      In the present case, it appears that the below time period has not been met. Accordingly,
the Court, on its own motion, orders Plaintiff to show cause, in writing, on or before
November 13, 2019 why this action should not be dismissed for lack of prosecution.
Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
appropriate for submission without oral argument. The Order to Show Cause will stand
submitted upon the filing of Plaintiff's response. Failure to respond to this Order to Show
Cause will be deemed consent to the dismissal of the action.

         □        Defendant Michael and Associates, PC did not answer the complaint, yet Plaintiff
                  has failed to request entry of default, pursuant to Fed. R. Civ. P. 55(a). Plaintiff
                  can satisfy this order by seeking entry of default or by dismissing the complaint.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 1 ofl
